DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5,11-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battlogg (US 5816355). Battlogg discloses an auxiliary power device comprising: 
a housing (116); 
a motor (54) supported by the housing; 
a wheel (60) engaged with the motor, the wheel having a rotational axis (at the center of the wheel) and a spindle (56) on the rotational axis; and 
the housing defining a track (50) adjustably supporting the spindle of the wheel.
Regarding claims 2 and 8, a lock (112, see figure 9 and handle that moves the spindle and wheel into location as seen in figures 6 and 8) coupled to the spindle, the lock being moveable between an engaged position (124 which is what is shown in figure 8) fixing the spindle to the housing along the 
Regarding claim 5, wherein the track (50) is a slot extending through the housing.
Regarding claim 11, wherein the motor includes a rotational shaft (52) engaged with the wheel, the slot being concentric around the rotational shaft (see figure 6).
Regarding claim 12, wherein the front opening in the housing (closer to the down tube) can be seen as the cavity and the rear opening (closer to line 2 in figure 1) can be seen as the opening, wherein the front and rear opening are in communication (see figure 2) and the wheel is partially disposed in the cavity and extending through the opening (when seen from the back, see figure 2 and 8).
Regarding claim 13, wherein the motor is electrically powered.
Regarding claim 14, further comprising a battery (66) supported by the housing and electrically connected to the motor.
Regarding claim 15, further comprising a charger plug (see Col 6, lines 58-64) on the housing which connects to the battery.
Regarding claim 16, further comprising a controller circuit board (130) coupled to the motor (see Col. 6 lines 1-9).
Regarding claim 18, further comprising a releasable mounting device (30,36,42, see figure 10) having a housing mount (30) fixed to the housing and a frame mount (36,42) removably attached to the housing mount.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundseth (US 5984615). Sundseth discloses an auxiliary power device comprising: 
a housing (58); 
a motor (10) supported by the housing; 

the housing defining a track (56) adjustably supporting the spindle of the wheel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battlogg in view of Scanland (US 4172351). Battlogg does not mention notches along the slot. However, Scanland discloses a machine with a slot(see figure 6), wherein the slot has notches (67). It would have been obvious for one of ordinary skill in the art to modify Battlogg by adding notches into the slot, in order to secure the wheel firmly by the spindle in place as the notches would enhance the lockability of the wheel, wherein the combination of the notches in the slot and what is shown in figure 9 of Battlogg would work hand in hand to firmly secure the wheel by the spindle.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battlogg in view of Richter (US 2013/0008732). Battlogg does not mention a remote control in wireless communication with .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battlogg in view of Mastov (US 5113959). Battlogg does not mention a wheel with a rim and tire, however, Mastov discloses auxiliary power device comprising a wheel (6) with a rim (18) and tire (20). It would have been obvious for one of ordinary skill in the art  to modify Battlogg by exchanging the wheel for one having a rim and a tire, in order to replace the existing wheel for one that is readily available instead of having to be ordered; wherein the combination of Battlogg and Mastov can be seen as a simple substitution of one known element for another to obtain predictable results.
Allowable Subject Matter
Claims 3,4,9,10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 3 and 9, Battlogg and Sundseth don’t have similar lock systems, Battlogg uses a lever and arm lock and Sundseth uses a cam lock, wherein it would not make sense to exchange those systems for a threaded bolt and nut lock on the spindle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARLON A ARCE/Examiner, Art Unit 3611                     

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611